DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Upon further consideration claims 32-40 are hereby withdrawn since they are directed to the non-elected group II and will not be further examined on the merits. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, secondary input in claim 13 and the motorized mortar and pestle mechanism in claim 20 (claim 20 depends on claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 20 are finally rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 is recites the limitation "the nip rollers of the nip roller pairs" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
In claim 20: the phrase “the grinding mechanism comprises a mortar and pestle” is vague as used. Claim 20 depends on claim 1, the structure in claim 1 has nothing to do with a mortar and pestle type of grinder per se which is a simple manual grinder with two part structure (handle and vessel/container that are not connected together) and definitely not motorized. It is not clear what structure the applicant is referring to. For example, the structure in claim 1 from which claim 20 depends or a mortar and pestle? 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 8, 15 and 18 are finally rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lefkovitz (8,613,402).
Lefkovitz discloses in Figs. 1-14, a hand held grinder 10 comprising: a container 14 capable of containing aquatic plants; and a grinder/extraction assembly 17 with a housing base 13 that is removably attachable to the container 14, wherein the housing is configured to be received in a user's hand, the grinder comprising: an input (when it is detached from the container 14 as shown in Fig. 3B for example or cap 20), a funnel shape output/input (cap 20) and a motor (claim 14). Also, see col. 6 lines 1-63)
Claims 1, 3-5 and 18-19 are finally rejected under 35 U.S.C. 102(a)(1) as being anticipated by Demske et al (7,032,851).
Demske et al discloses in Figs. 1-5B, a hand held grinder 10 comprising: a container (area between the rollers and the pressure plate 36 or 11 forming crushing chamber 28) capable of containing aquatic plants (intended use, the aquatic plants can be placed in the plastic bag 51 and pressed by the rollers); and a grinder assembly (series of rollers 24 27) with a housing base 11 or 45 that is removably attachable (not a positive recitation) insofar as the applicant has claimed, wherein the housing is .
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
11.	Claims 9 and 11-13, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lefkovitz in view of Schlesinger et al (US 2008/0185463).
Lefkovitz discloses most of the elements of these claim but for an inlet valve.
Schlesinger et al teaches that it is conventional to provide an inlet of a grinder/mill with a control valve 824 to direct the material onto the grinder/mill. It would have been obvious to one of ordinary skill in the art before the effective filing date of the .
11.	Claims 6-7 are finally rejected under 35 U.S.C. 103 as being unpatentable over Demske et al in view of Bernauer et al (US 2009/0238928).
Demske et al discloses most of the elements of these claim but for an adjusting/biasing device.
Bernauer et al teaches the concept of providing a roller mill with an adjusting/biasing device 22 in order to change the gap/nip between the rollers. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the adjusting/biasing in the device of Demske et al as taught by Bernauer et al for the purpose of adjusting the gap/nip between the rollers. 
Allowable Subject Matter
Claims 10, 13, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
12.	Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to applicant's argument on page 8 regarding the 112(b) rejection, the examiner would like to point out that the scope of the claims are still not clear. Therefore, the claims are finally rejected as set forth above.
Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Federighi discloses a mortar and pestle while the rest of the cited art discloses the use of vale in the inlet of a grinder.
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAYE FRANCIS whose telephone number is (571)272-4423.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FAYE FRANCIS/Primary Examiner, Art Unit 3725